Per Curiam.
The decree appealed from will be affirmed, for the reasons stated in the opinion filed in the court below by Vice-Chancellor Bigelow, and reported in 107 N. J. Eq. 405.
On appeal of Junction Milling Company — ■
For affirmance — The Chief-Justice, Trenchard, Parker, Campbell, Lloyd, Case, Bodine, Daly, Donges, Van Buskirk, Kays, Hetfield, Dear, Wells, Kerney, JJ. 15.
For reversal — -None.
On appeal of Mowre Lager and Max Platt — •
For affirmance — The Chief-Justice, Trenchard, Parker, Campbell, Lloyd, Case, Bodine, Daly, Donges, Van Buskirk, Kays, Hetfield, Dear, Wells, Kerney, JJ. 15.
For reversal — None.
*68On appeal of West Bergen Trust Company—
For affirmance — The Chief-Justice, Trenchard, Parker, Campbell, Lloyd, Bodine, Daly, Yan Buskirk, Kays, Heteield, Wells, Kerney, JJ. 12.
For modification — Case, Donges, Dear, JJ. 3.